DETAILED ACTION

	Claims 1-18 are allowed.

	The following is an examiner’s statement of reasons for allowance: 

The examiner has carefully considered the independent claims 1, 7, and 13. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the claims 1, 7, and 13:

“focusing, by the processor, on a first scrollable area within the arrangement of scrollable areas, wherein the first scrollable area is positioned highest in the nested hierarchy of the arrangement of scrollable areas; and
applying, by the processor, a visualization scheme conveying nesting information, to the arrangement of scrollable areas, wherein the visualization scheme increasingly adjusts at least one display property of each scrollable area within the arrangement of scrollable areas as a function of a hierarchical position within the arrangement relative to the first scrollable area focused on within the arrangement and as a function of a relative distance of each of the scrollable areas to the first scrollable area in focus, wherein within the visualization scheme the at least one display property being increasingly adjusted matches between different scrollable areas within a same level of the nested hierarchy within the environment.”
.


The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on M-F 7-3pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW  CHUNG/
Examiner, Art Unit 2173


	/KIEU D VU/               Supervisory Patent Examiner, Art Unit 2173